B.- F. SAFFQLD, J.
Is the purchaser of cotton stored in a warehouse by the vendor, which he suffers to remain there after his purchase, personally liable for the storage due thereon, there being no express promise on his part to pay, and the warehouseman not even knowing that he was the owner until he demanded the cotton ?
There is undoubtedly an implied promise on the part of the owner of property, which is on storage with his knowledge and consent, to pay a reasonable storage. He knows that the service is not gratuitous, and he expects to enforce against the warehouseman any liability he may incur for damages. He accepts the service when rendered, and retains the benefit. — 1 Parsons on Contracts, 405.
The defendants are not liable for the storage accrued prior to their purchase, unless there was an agreement to that effect. There is no virtue in a mere sale of property, though there be a lien upon it, capable of transferring the personal indebtedness of the vendor to the purchaser.
There is nothing in the transcript tending to show whether the recovery was for a longer time than the ownership of the defendants.
The judgment is affirmed.